Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into effective as of
the 1st day of July, 2020 (the “Closing Date”), by and between MAGELLAN GOLD
CORPORATION, a Nevada corporation (the “Seller”), and TRIPOWER RESOURCES, INC.
(the “Buyer”).

 

RECITALS

 

A.       Seller owns 1,000 shares representing 100% of the issued and
outstanding shares of Gulf+Western Industries, Inc., a Nevada corporation (the
G+W Shares) and desires to sell, assign and transfer to the Buyer, the G+W
Shares.

 

B.       The Buyer desires to purchase the G+W Shares owned by Seller in
exchange for 50,000 shares of Series A Preferred Stock of Seller, currently
registered in the name of Buyer (the “MAGE Shares”) subject to the terms and
conditions set forth below.

 

C.       Currently the Seller and Buyer are parties to that certain Stock Pledge
Agreement dated December 31, 2014 (the “Pledge Agreement”), pursuant to which
the Seller has pledged to Buyer, the G+W Shares as collateral under the terms of
a Credit Agreement dated December 31, 2012, as amended (the “Credit Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinbelow set forth, the parties agree as follows:

 

1.       Purchase of G+W Shares. Subject to the terms and conditions hereinafter
set forth, on the Closing Date (as hereinafter defined) Seller shall sell,
assign, transfer and deliver to the Buyer, and the Buyer shall purchase from
Seller , the G+W Shares against delivery to Seller of the MAGE Shares.
Simultaneously Buyer and Seller shall each deliver to the other on the Closing
Date a Stock Power in proper form for transfer assigning the G+W Shares from
Seller to Buyer and assigning the MAGE Shares from Buyer to Seller.

 

2.       Termination of Stock Pledge Agreement. Concurrently with the purchase
of the G+W Shares, the Pledge Agreement shall automatically terminate and be
considered null and void.

 

3.       Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:

 

(a)       This Agreement and all documents required hereby to be executed by the
Company are and shall be valid, legally binding obligations of and enforceable
against the Company and the Buyers in accordance with their terms.

 

(b)       The execution and delivery of this Agreement by the Company, and the
consummation by the Company of the transactions contemplated herein, will not
constitute a violation, breach, or default under any statute, ordinance, court
order, agreement, law, regulation or undertaking applicable to the Company. No
third-party consents, authorizations or approvals are necessary in connection
with the execution, delivery and performance of this Agreement by the Company.

 

(c)      No action, proceeding, investigation or claim is pending or, to the
Company’s knowledge, threatened against the Company in connection with the
transactions contemplated by this Agreement.

 

(d)      Seller is the sole owner of the G+W Shares and there are no
restrictions upon the transfer of any of the G+W Shares, other than contained in
the Pledge Agreeement, may appear on the face of the certificate(s), and other
than on account of federal and state securities laws. Except for the foregoing,
Seller is the true and lawful beneficial owner of the Shares, free of any
claims, liens, or encumbrances, and Seller has the right to transfer such G+W
Shares except as may hereinabove be expressly provided.

 

 

 



 1 

 

 

(e)      Gulf + Western Industries, Inc. currently holds the mineral interests
listed on Schedule A attached hereto and will continue to hold such interests
following the purchase and sale of the G+W Shares.

 

4.       Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as that there are no restrictions upon the transfer of the
MAGE Shares, other than may appear on the face of the certificates and other
than on account of federal and state securities laws. Except for the foregoing,
Buyer is the true and lawful beneficial owner of the MAGE Shares, free of any
claims, liens, or encumbrances, and Buyer has the right to transfer such MAGE
Shares except as may hereinabove be expressly provided.

 

5.       Agreements of Seller and Buyer. Seller and Buyer each agree that in
entering into this transaction, neither party is relying upon any statement by
the other party as to the value of the G+W Shares and/or the MAGE Shares; and
each party assumes all risks in entering into this transaction.

 

6.       Right of First Refusal. Seller hereby grants to Buyer a right of first
refusal (“ROFR”) to purchase any and all shares of Common Stock or Common Stock
Equivalents of Seller in the event Seller offers for sale any Common Stock or
Common Stock Equivalent at a price per share or effective price per share less
than $0.50 per share. Should the Seller propose to undertake a sale of its
Common Stock or Common Stock Equivalent at a price that would trigger Buyer’s
ROFR, the Seller shall provide Buyer with written notice of such proposed sale;
whereupon the Buyer shall have a period of thirty (30) days to exercise his ROFR
by tendering notice of such exercise together with payment of the aggregate
price therefor. The ROFR can be exercised by Buyer with respect to all the
securities being offered or any portion thereof. The ROFR granted pursuant to
this paragraph 6 shall expire on May 31, 2021. For the purposes hereof, “Common
Stock Equivalent” shall mean any debt or equity security exercisable to purchase
or convertible into shares of the Seller’s Common Stock.

 

7.       Attorney's Fees for Claims. In the event that a claim is brought by one
party hereto against the other party hereto for breach of any provision hereof
or otherwise arising out of the transaction to which this Agreement relates, the
prevailing party shall be entitled to payment or reimbursement of the expenses
incurred by it in connection with the litigation or the portion thereof as to
which it prevails, including but not limited to, attorneys' fees and costs.

 

8.       Waiver. Any of the terms or conditions of this Agreement may be waived
at any time and from time to time in writing by the party entitled to the
benefits thereof without affecting any other terms or conditions of this
Agreement. The waiver by any party hereto of any condition or breach of any
provision of this Agreement shall not operate as a waiver of any other condition
or other or subsequent breach.

 

9.       Amendment. This Agreement may be amended or modified only by a written
instrument executed by the parties hereto.

 

10.       Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior agreements, arrangements and understandings, oral or
written, relating to the subject matter hereof. No representation, promise,
inducement or statement of intention has been made by either party which is not
embodied in this Agreement and no party shall be bound by or liable for any
alleged representation, promise, inducement or statement of intention not so set
forth.

 

11.       Survival of Representations, Warranties and Agreements. All
representations and warranties contained in this Agreement shall survive the
consummation of the transaction contemplated hereby. All agreements and
covenants contained in this Agreement not fully performed as of the Closing Date
shall survive the Closing Date and continue thereafter until fully performed or
until the time for further performance has expired.

 

12.       Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby.

 

 

 



 2 

 

 

13.       Third Party Beneficiaries. Each party hereto intends that this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any person other than the parties hereto.

 

14. Fax/Counterparts. This Agreement may be executed by telex, telecopy or other
facsimile transmission, and may be executed in counterparts, each of which shall
be deemed an original, but all of which shall together constitute one agreement.

 

15.       Litigation. Any litigation commenced which is based in whole or in
part upon claims under or in connection with this Agreement or the transaction
contemplated hereby shall be brought in a court of competent jurisdiction (state
or federal) in the United States of America.

 

16.       General. This Agreement shall be construed and enforced in accordance
with the laws of the State of Colorado, may not be transferred or assigned by
any party hereto, other than by operation of law, and shall inure to the benefit
of and be binding upon each of the parties hereto and their respective
successors and assigns; and may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date and year first above written.

 

 

 

  MAGELLAN GOLD CORPORATION   a Nevada Corporation       By: /s/ John
Power                 Name: John Power   Title: President       TRIPOWER
RESOURCES, INC.       By: /s/ John Gibbs                John Gibbs, President  
 



 

 

 

 

 



 3 

 